DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed September 27, 2022.  Claims 21-40 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oakeson (US 2016/0299973 A1), in view of Kapczynski et al (US 2009/0216639 A1).  

Regarding claims 21 and 33, Oakeson discloses a method comprising:
providing, by a data processing system comprising one or more processors and memory, via a computing network, for display on a computing device, a content item associated with a content provider, within an information resource, the content item is presented with an actionable object, which when selected, causes the computing device to: present an interface comprising one or more interactive elements (Oakeson:   Figure 10);
receive an indication of an interaction with at least one interactive element of the one or more interactive elements, transmit a signal to the data processing system identifying the interaction with the at least one interactive element (Oakeson:   Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list);
restrict the display of the content item on the computing device in accordance with the received indication; receiving, by the data processing system, from the computing device, data corresponding to the signal identifying the interaction with the at least one interactive element and an identifier identifying the content item (Oakeson:   Figure 10, paragraph [0154] - The additional content search criteria for included keywords 1030 provides for additional guidance as to what to include, and additional content search criteria for excluded keywords 1032 provides intuitive insight of what can be excluded with the addition of the word).
Oakeson does not expressly disclose  updating, by the data processing system, a content selection model using the data from the computing device for selecting content items based on the received data, including penalizing selection of content items associated with the content provider when the received data indicates negative feedback.  Kapczynski discloses updating, by the data processing system, a content selection model using the data from the computing device for selecting content items based on the received data, including penalizing selection of content items associated with the content provider when the received data indicates negative feedback  (Kapczynski: Figure 2 - preference qualifiers like dislike, Figure 7 - access stored preferences, select relevant content 716).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Oakeson to have included updating, by the data processing system, a content selection model using the data from the computing device for selecting content items based on the received data, including penalizing selection of content items associated with the content provider when the received data indicates negative feedback, as taught by Kapczynski because it would provide the user with relevant advertisements (Kapczynski: paragraph [0004]).
                                                                                               
Regarding claims 22 and 34, Oakeson and Kapczynski teach or suggest all the limitations of claims 21 and 33 as noted above.  Oakeson further discloses wherein the content item is a first content item, and the method further comprises: receiving, by the data processing system, a request for content from the computing device; and selecting, by the data processing system, a second content item using the updated content selection model (Oakeson: Figure 10 and 11).  

Regarding claims 23 and 35, Oakeson and Kapczynski teach or suggest all the limitations of claims 21 and 33 as noted above.  Oakeson further discloses wherein the content selection model is associated with an account on the computing device, and wherein the content selection model is updated based on a plurality of signals received from the computing device (Oakeson: paragraph [0041] - A further disclosure is to save the search results on a page string for recall as well as save the refined search criteria. Again, increasing the relevance and usability of the internet for each particular Content User, paragraph [0149] - The Save Search 860 button is available on each screen such that each search can be saved, much like Favorites found on most search engines. The Add SubPage 862 button is a means for Content User created additional internet search result pages for the Content User to create search landings or to post-search move search results to a high search value added page).  

Regarding claims 24 and 36, Oakeson and Kapczynski teach or suggest all the limitations of claims 21 and 33 as noted above.  Oakeson further discloses wherein the content item is selected from a first subset of content items associated with a first content provider, and the method further comprises: selecting, by the data processing system using the updated content selection model, one or more content items from a second subset of content items associated with a second content provider different from the first subset associated with the first content provider, the one or more content items for display on the computing device within the information resource (Oakeson: paragraph [0152] - A note is that the main page states Small Vendors so that by clicking on the Large Vendor button the Large Vendors will be shown on the main screen and the Small Vendors will take the small subpage button).  

Regarding claims 25 and 37, Oakeson and Kapczynski teach or suggest all the limitations of claims 21 and 33 as noted above.  Oakeson further discloses determining, by the data processing system, a likelihood of interaction corresponding to one or more content items from a list of candidate content items based on historical content item impressions from a plurality of computing devices; and selecting, by the data processing system, for display on the computing device, the content item based on the likelihood of interaction (Oakeson: paragraph [0466] - Dispositioning the ad makes room for another ad based upon historical searches, Content User inputs, paid ad priority, or just next in que for general visibility. The ad screen could also be removed).  

Regarding claims 26 and 38, Oakeson and Kapczynski teach or suggest all the limitations of claims 21 and 33 as noted above.  Oakeson further discloses wherein the content item is a first content item and the actionable object is a first actionable object, wherein the data corresponding to the signal further identifies a request for content, and the method further comprises: selecting, by the data processing system, responsive to receiving the data from the computing device, using the updated content selection model, a second content item from a list of candidate content items for display on the computing device within the information resource, the second content item is presented with a second actionable object (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claim 27, Oakeson and Kapczynski teach or suggest all the limitations of claim 21 as noted above.  Oakeson further discloses wherein each content item from a list of candidate content items is associated with a rank indicative of likelihood of interaction by the computing device, and the method further comprises: decreasing, by the data processing system, responsive to receiving the data corresponding to the signal identifying the interaction with the at least one interactive element and the identifier identifying the content item, the rank of the content item of the list of candidate content items (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claim 28, Oakeson and Kapczynski teach or suggest all the limitations of claim 21 as noted above.  Oakeson further discloses wherein the content item is a first content item and the signal is a first signal, wherein the first content item and a second content item from the list of candidate content items are provided within the information resource, and the method further comprises: receiving, by the data processing system, from the computing device, data corresponding to a second signal identifying an interaction with the second content item and an identifier identifying the second content item; and increasing, by the data processing system, responsive to receiving the data corresponding to the second signal, the rank of the second content item of the list of candidate content items (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claims 29 and 40, Oakeson and Kapczynski teach or suggest all the limitations of claims 21 and 33 as noted above.  Oakeson further discloses wherein the actionable object is provided as an overlay over the content item, wherein the interface comprises at least one of an input text box, input button, or input drop down menu presented as an overlay over the content item, wherein the selection of the actionable object is indicative of a command to cause the computing device to present the interface comprising the one or more interactive elements and restrict the display of the content item on the computing device (Oakeson: Figure 3 - 302 (input button)).  

Regarding claim 30, Oakeson and Kapczynski teach or suggest all the limitations of claim 21 as noted above.  Oakeson further discloses wherein the content item is selected from a list of candidate content items to provide for display within the information resource, and the method further comprises: transmitting, by the data processing system, instructions to the computing device to cause the computing device to restrict the content item from display in response to receiving the data corresponding to the signal; and removing, by the data processing system, the content item from the list of candidate content items (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claim 31, Oakeson and Kapczynski teach or suggest all the limitations of claim 21 as noted above.  Oakeson further discloses wherein the content item is a first content item and the method further comprises: selecting, by the data processing system, a second content item from a list of candidate content items in response to receiving the data corresponding to the signal identifying the interaction with the at least one interactive element and the identifier identifying the content item; and transmitting, by the data processing system, responsive to selecting the second content item, instructions to the computing device to cause the computing device to replace the first content item with the second content item (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claim 32, Oakeson and Kapczynski teach or suggest all the limitations of claim 21 as noted above.  Oakeson further discloses wherein the content item is a first content item, and the method further comprises: training, by the data processing system, the content selection model based the data corresponding to the signal identifying the interaction with the at least one interactive element and the identifier identifying the content item; and updating, by the data processing system, using the trained content selection model, a list of candidate content items to select a second content item for display within the information resource (Oakeson: paragraph [0041] - A further disclosure is to save the search results on a page string for recall as well as save the refined search criteria. Again, increasing the relevance and usability of the internet for each particular Content User, paragraph [0149] - The Save Search 860 button is available on each screen such that each search can be saved, much like Favorites found on most search engines. The Add SubPage 862 button is a means for Content User created additional internet search result pages for the Content User to create search landings or to post-search move search results to a high search value added page).  

Regarding claim 39, Oakeson and Kapczynski teach or suggest all the limitations of claim 33 as noted above.  Oakeson further discloses wherein each content item from a list of candidate content items is associated with a rank indicative of likelihood of interaction by the computing device, and the method further comprises: decrease, by the data processing system, responsive to receiving the data corresponding to the signal identifying the interaction with the at least one interactive element and the identifier identifying the content item, the rank of the content item of the list of candidate content items; receive, by the data processing system, from the computing device, data corresponding to a second signal identifying an interaction with the second content item and an identifier identifying the second content item; and increase, by the data processing system, responsive to receiving the data corresponding to the second signal, the rank of the second content item of the list of candidate content items (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625